TERRELL, Justice.
The records and briefs in this cause have been examined. The questions raised herein are the same as those raised in the companion case of Hightower v. Bigoney, Fla., 156 So.2d 501, which was consolidated with this case for purposes of review, one of said cases having been by appeal and other review by certiorari. The matter having *510been disposed of by appeal, it becomes unnecessary for us to exercise jurisdiction of this cause on certiorari. Accordingly, petition for writ of certiorari heretofore issued is hereby quashed.
DREW, C. J., and THOMAS, ROBERTS and THORNAL, JJ., concur.